            Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 1 of 9



 CLEARY GOTTLIEB STEEN & HAMILTON LLP
 Jonathan I. Blackman
 Jeffrey A. Rosenthal
 One Liberty Plaza
 New York, NY 10006
 Telephone: (212) 225-2000
 Facsimile: (212) 225-3999

 Counsel to Vale S.A.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALE S.A.

                 Petitioner,
                                                     Case No. 19-cv-3619-VSB
        -against-

 BSG RESOURCES LIMITED,

               Respondent.



   DECLARATION OF JONATHAN PATRICK KNOX KELLY IN OPPOSITION TO
    RESPONDENT’S CROSS-MOTION TO DISMISS OR, IN THE ALTERNATIVE,
     TO ADJOURN THE DECISION ON THE ENFORCEMENT OF THE AWARD

       I, Jonathan Patrick Knox Kelly, pursuant to 28 U.S.C. § 1746 hereby declare under

penalty of perjury under the laws of the Unites States of America as follows:


       1.       I am a partner in the London office of Cleary Gottlieb Steen & Hamilton LLP,

counsel to the petitioner, Vale S.A. (“Vale”). I am a solicitor of the Senior Courts of England

and Wales. I qualified as a solicitor in 1989 and became a partner at a former firm in 1995 and a

partner at Cleary Gottlieb Steen & Hamilton LLP in 2010. My practice focuses on substantial

English and international commercial litigation and arbitration. I submit this declaration in

opposition to BSG Resources Limited (in administration) (“BSGR”)’s cross-motion to dismiss
            Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 2 of 9



or, in the alternative, to adjourn the decision on the enforcement of an arbitral award.


       2.       I have personal knowledge of the facts stated in this declaration, acquired during

the course and scope of my work as counsel to Vale throughout the five-year arbitration

proceedings which resulted in the Final Award dated April 4, 2019, issued by an arbitration

tribunal (the “Tribunal”) in LCIA Arbitration No. 142683 (the “Award” or the “Final Award”). I

remain counsel to Vale in the proceedings relating to the Challenge Application and the Set

Aside Application (each as defined below and, together, the “English Proceedings”).


Background to the English Proceedings


       3.       On April 18, 2019, Vale applied for permission in the English High Court of

Justice, Business and Property Courts of England and Wales, Commercial Court (QBD) (the

“English High Court”) to enforce the Award in the same manner as a judgment or order of the

English High Court to the same effect, pursuant to section 66(1) of the Arbitration Act 1996.


       4.       As part of Vale’s application, it included a proposed order that could be entered

by the English High Court. On May 9, 2019, Vale was granted this order by Mr. Justice Bryan

(the “Enforcement Order”). See Decl. of Frederick D. Hyman, dated June 4, 2019 (“Hyman

Declaration”), Ex. B (the Enforcement Order).


       5.       As prescribed by the English Civil Procedure Rules (“CPR”), the procedural code

of the English civil courts, the Enforcement Order contains the statement that, “[p]ursuant to the

provisions of CPR 62.18(9)(b), the Award must not be enforced until after the end of the 14-day

period referred to in paragraph 3 above, or if an application is made by the Defendant within that

period to set aside this Order, until after that application has been finally disposed of.” CPR


                                                 2
            Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 3 of 9



62.18(10)(b) requires that any order giving permission for enforcement contain this standard

statement and it was included by my firm in the draft order that formed part of Vale’s application

for permission to enforce the Award in England and Wales on April 18, 2019. CPR 62.18 is

attached as Exhibit A hereto.


       6.       On May 10, 2019, BSGR filed a separate application to challenge the Award on

the grounds of alleged serious irregularity affecting the Tribunal, the proceedings or the Award

pursuant to sections 68 and 24 of the Arbitration Act 1996 (the “Challenge Application”).


       7.       On May 23, 2019, BSGR filed an application for an order to set aside the

Enforcement Order or, in the alternative, to stay the Enforcement Order until the determination

of the Challenge Proceedings (the “Set Aside Application”). Hyman Decl., Ex. D. The sole

basis for the Set Aside Application was stated to be “the existence of and reasons set out in

[BSGR's] section 68 challenge.”


       8.       On May 24, 2019, in the cover letter to my firm enclosing the documents forming

its Set Aside Application, attached as Exhibit B hereto, BSGR’s counsel requested that the

Challenge Application and the Set Aside be heard and determined together.


       9.       On May 30, 2019, my firm responded that it did not agree to this request, on the

basis that this would result in a delay to Vale’s ability to enforce the Award in England. My

firm’s letter is attached as Exhibit C hereto. That issue has not yet been decided by the English

High Court.


       10.      On June 7, 2019, Vale filed evidence in response to BSGR’s Set Aside

Application. In this evidence, Vale explains that BSGR has not put forward any of the accepted


                                                 3
           Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 4 of 9



grounds to set aside the Enforcement Order; it has not suggested that the Tribunal lacked

substantive jurisdiction for the purposes of section 66(3) of the Arbitration Act 1996 or that

enforcement should be refused on the grounds of public policy. Vale also put forward its

position that the court should not stay the Enforcement Order because, among other things, this

will result in a risk of prejudice to Vale’s ability to enforce the Award.


The context of BSGR’s Challenge Application


       11.      Vale’s deadline to file its evidence in response to BSGR’s Challenge Application

is not until tomorrow, June 19, 2019. Vale will be opposing BSGR’s Challenge Application on

the basis that the Challenge Application is extremely weak and is simply the latest obstructive

tactic intended to delay Vale’s enforcement of the Award. The reasons for this are as follows:


       •     BSGR’s first argument in the Challenge Application is that there is an alleged

             “pattern of conduct” giving rise to apparent bias affecting the Tribunal. This

             allegation is not supported by any direct or even circumstantial evidence of bias. It is

             based on a number of decisions made by the tribunal which (on any proper analysis)

             were well within the Tribunal’s decision-making powers or procedural discretion. It

             repeats various of the arguments previously dismissed as being totally without merit.

             In fact the Tribunal, which consisted of three experienced and highly-regarded

             arbitration practitioners, acted with scrupulous fairness and delivered a very detailed

             and carefully considered 280-page Award which considered all of the evidence and

             arguments despite BSGR’s boycott of the proceedings. See, e.g., Declaration of

             Jonathan I. Blackman in Support of Vale’s Petition to Enforce the Award, Ex. A

             (Final Award) ¶¶ 162-63, 171.


                                                   4
           Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 5 of 9



       •     The second argument is an allegation of failure on the part of the Tribunal to conduct

             the proceedings fairly and impartially as between the parties, give each party a

             reasonable opportunity of putting its case and dealing with that of its opponent, or to

             adopt procedures so as to provide a fair means for the resolution of the matters falling

             to be determined. This is framed as an alternative to BSGR’s first argument and

             relies on the same allegations. Vale considers this ground of challenge to be without

             merit for the same reasons.


       •     Finally, BSGR alleges a failure to deal with an issue, namely its argument that once

             the Tribunal found that the joint venture agreement had been frustrated, damages

             were limited to recovery of Vale’s initial payment to BSGR. However, BSGR never

             argued that damages for fraudulent misrepresentation would be limited in this way. In

             fact, the Tribunal referred to and considered the argument that BSGR did make about

             the proper recovery in respect of frustration. The argument which it is said that the

             Tribunal failed to consider is in any event hopeless and simply wrong as a matter of

             English law.


       12.      It is notable that BSGR has previously sought relief from the English courts for

the same conduct and alleged “bias” by the Tribunal that now forms the basis of this Challenge

Application. When BSGR previously presented these complaints to the English High Court, in

the context of an effort to remove two members of the Tribunal, the Honorable Mr. Justice

Popplewell, High Court Judge, dismissed the challenge and later described BSGR’s submission

as “totally without merit” and as having been supported by evidence that “mischaracterized the

nature of some of the underlying proceedings in a way which was seriously misleading.” On

February 9, 2017, the English High Court ordered BSGR to pay £180,000 in costs to Vale, partly
                                                   5
          Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 6 of 9



on an indemnity basis, which reflected the Court’s disapproval of BSGR’s conduct of the

proceedings. This order is attached as Exhibit D hereto. BSGR has so far refused to comply

with this order and pay the costs to Vale. The English Court of Appeal, in its order determining

BSGR’s application for leave to appeal the judgment of Mr. Justice Popplewell, found that there

would be “no realistic prospect of the Court of Appeal, if it had jurisdiction, which it does not,

holding that [the conclusions of Mr. Justice Popplewell] were erroneous.”


English law issues raised by BSGR


       13.     I have had an opportunity to consider BSGR’s Memorandum of Law in

Opposition to Petition for Recognition and Enforcement of a Foreign Arbitration Award and in

Support of Cross-Motion to Dismiss or, in the Alternative, to Adjourn the Decision on the

Enforcement of the Award dated June 4, 2019 (the “Cross-Motion”). BSGR advances a number

of points which relate to English law and the English Proceedings.


       14.     Firstly, as I explain in my declaration in support of Vale’s petition to enforce the

Award (the “Kelly Declaration in Support of Petition to Enforce”), filed on June 18, 2019, BSGR

is wrong to assert in its Cross-Motion that “the English High Court has suspended the Award” or

that it has imposed any restrictions on the Award’s enforcement in a foreign jurisdiction.


       15.     Secondly, in its Cross-Motion, BSGR states that “English law provides BSGR

with a number of arguments about the procedural defects in the arbitration” and then lists a

number of allegations as to the arbitrators’ conduct. Cross-Motion at 10. BSGR states that

“[t]he Convention does not recognize these arguments as grounds for refusing to recognize or

enforce the Award” and concludes that the present proceedings ought to be adjourned so that the

English High Court can decide these issues. Id.

                                                  6
          Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 7 of 9




       16.     In fact, the grounds upon which BSGR’s Challenge Application is based are that

of serious irregularity pursuant to sections 24(a) and (d)(i) of the Arbitration Act 1996, the

statute which governs arbitration proceedings and sets out the law in relation to the enforcement

of arbitration awards in England and Wales, (that circumstances exist that give rise to justifiable

doubts about the impartiality of an arbitrator and that he has refused or failed properly to conduct

proceedings); section 68(2)(a) of the Arbitration Act 1996 (a failure by the tribunal to comply

with its general duty under section 33 to act fairly and impartially as between the parties, giving

each party a reasonable opportunity of putting his case and dealing with that of his opponent and

to adopt procedures suitable to the circumstances of the particular case); and section 68(2)(d) of

the Arbitration Act 1996 (failure by the tribunal to deal with all the issues that were put to it).

Essentially, as one can immediately see, these are all grounds relating to due process and

fundamental unfairness.


       17.     The Report of the Department Advisory Committee on Arbitration Law (the

“DAC Report”) – which was prepared by the committee which drafted the Arbitration Act 1996,

and is regularly referred to and relied upon by the English courts as authoritative guidance on the

meaning of the Act – notes that the grounds for challenging an award for serious irregularity

“reflect[…] the internationally accepted view that the Court should be able to correct serious

failure to comply with the “due process” of arbitral proceedings: cf. Article 34 of the

[UNCITRAL] Model Law [on International Commercial Arbitration]”. The relevant page is

attached as page 34 of Exhibit E hereto. It is therefore wrong for BSGR to suggest that English

law provides purely parochial grounds for interfering with an award which are wider than the

internationally recognized standards of due process; although expressed in more particularized
                                                   7
          Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 8 of 9



terms, section 68 of the Arbitration Act 1996 is intended to reflect due process standards applied

internationally.


       18.     For further context, I note that challenges under section 68 of the Arbitration Act

1996 are rarely successful. The most recent published statistics of which I am aware, attached as

Exhibit F hereto, from the English Commercial Court Users’ Group in March 2018 showed that

between 2015 and March 2018, only one out of 112 such challenges was successful (a 0.9%

success rate). I am not aware of more recent statistics, but my understanding based on

interactions with colleagues and other professionals is that it remains the case that only a very

small number of challenges are successful. The threshold for a successful challenge is very high.

In a passage from the DAC Report, at paragraph 280, which is regularly cited by the English

courts, it is said that “it is only in those cases where it can be said that what has happened is so

far removed from what could reasonably be expected of the arbitral process that we would

expect the Court to take action”. English courts are reluctant to intervene in the outcome of

arbitration proceedings and will do so only where substantial injustice is caused.


       19.     Our view is that BSGR’s challenge is particularly weak and highly unlikely to

succeed for the reasons set out above in ¶ 11.


       20.     Third, BSGR has requested a deferral of the decision on whether to recognize and

enforce the arbitration Award in the Unites States “until BSGR completes its challenge to the

award in the courts of the United Kingdom.” Cross-Motion at 6. As to such timing, BSGR has

requested that the Set Aside Application and the Challenge Application be heard and determined

together. As set out above, in ¶¶ 9-10, Vale has opposed this request.




                                                  8
        Case 1:19-cv-03619-VSB Document 25 Filed 06/18/19 Page 9 of 9




       21.      The Challenge Application, even if heard separately to the Set Aside Application,

is likely to require a hearing lasting at least two days. This time estimate may be slightly

increased if BSGR is successful in its request that the Challenge Application and Set Aside

Application are heard together. In either case, after consulting the English High Court's

calendar, I can see that, as of June 18, 2019, the earliest available hearing date for a hearing

lasting at least two days was in February 2020. This is subject to change as the English High

Court's calendar is updated on a regular basis.


             I certify pursuant to 28 U.S.C. § 1746 under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge,

information, and belief.




 Dated: June 18, 2019
        London, United Kingdom




                                                      Jonathan Patrick Knox Kelly
                                                      (jkelly@cgsh.com)

                                                      CLEØY GO vi LIEB STEEN & HAMILTON LLP
                                                      2 London Wall Place
                                                      London EC2Y 5AU, England
                                                      T: +44 20 7614 2266




                                                  9
